Per Curiam.
A careful examination of the evidence discloses that neither the plaintiffs nor the defendants, at the time the Kraushaar deed was executed, understood the description as given therein; that the plaintiffs intended to convey their interest, and the defendant Paul Hauk to acquire the legal title, to the Bremer tract, containing eighteen acres and no more; that the mistake in the' description was caused by the carelessness of the person who drew the deed; and that the defendant Paul Hauk, without a valuable consideration, conveyed said premises to his wife, who took the title with knowledge of said mistake and with intent to defraud the plaintiffs. We think it satisfactorily appears that there has been a mutual mistake between the parties, which did not arise from the gross negligence of the plaintiffs; and that the defendant Paul Hauk, after discovering the mistake, sought to take advantage of it by conveying the premises to his wife. Under the circumstances it would be inequitable to permit her to profit by such mistake, for which reason the decree is affirmed. Affirmed.